Exhibit 10.29
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
June 18, 2008 (the “Effective Date”), between ENZON PHARMACEUTICALS, INC. (the
“Company”), a Delaware corporation with offices in Bridgewater, New Jersey, and
CRAIG A.TOOMAN (the “Executive”), a resident of New Jersey.
BACKGROUND
     A. The Company and the Executive are parties to an Employment Agreement
(the “Original Agreement”) dated January 5, 2005, as amended on June 10, 2005
(the “June 2005 Amendment”), pursuant to which Executive currently serves as
Executive Vice President, Finance and Chief Financial Officer of the Company.
     B. The Company and the Executive wish to amend and restate the Original
Agreement on the terms and conditions set forth herein.
TERMS
     In consideration of the foregoing premises, the mutual agreements set forth
below and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Original Agreement is hereby amended and
restated in its entirety and the parties agree as follows:
     1. Employment. The Company hereby employs the Executive, and the Executive
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this Agreement.
     2. Term. The term of the Executive’s employment hereunder (the “Term”)
shall commence on the Effective Date, and unless terminated at an earlier date
in accordance with Section 9 hereof, shall extend through the third anniversary
of the Effective Date, subject to automatic renewal for an additional
twenty-four (24) months, unless either party hereto receives written notice from
the other party no later than ninety (90) days prior to the third anniversary of
the Effective Date (a “first term notice of non-renewal”) that such other party
does not wish for the term hereof to continue beyond the third anniversary of
the Effective Date, in which event the term hereof and the Executive’s
employment shall end at 5:00 PM Eastern Time on the third anniversary of the
Effective Date. If neither party provides a first term notice of non-renewal
prior to the third anniversary of the Effective Date, then the Term and the
Executive’s employment shall extend until 5:00 PM Eastern Time on the earlier of
(a) the fifth (5th) anniversary of the Effective Date and (b) the date that is
twelve (12) months following the date on which either party hereto receives
written notice (an “extension term notice of non-renewal”) from the other party
that such other party does not wish for the term hereof to continue beyond such
twelve (12) month notice period. For the purposes of this Agreement, a “first
term notice of

 



--------------------------------------------------------------------------------



 



non-renewal” and an “extension term notice of non-renewal” shall be referred to
collectively as a “notice of non-renewal.”
     3. Position and Duties.
     (a) Service with Company. During the Term, the Executive agrees to perform
such employment duties for the Company in an executive and managerial capacity
commensurate with the position of Executive Vice President of Finance and Chief
Financial Officer of the Company. As Executive Vice President of Finance and
Chief Financial Officer, the Executive shall have the authority, duties and
responsibilities associated with this position, including, without limitation,
the authority and duty generally to supervise and direct the finance and
accounting functions of the Company as well as such additional duties consistent
with his position as assigned by the Chief Executive Officer, reporting to the
Chief Executive Officer, and subject to the control and direction of the Chief
Executive Officer of the Company, the Board of Directors of the Company (the
“Board”), or any duly authorized Committee of the Board, including the Finance
and Audit Committee. Additionally, Executive shall have serve as the senior
executive overseeing the human resources and information technology functions,
with the senior most officer of the human resources and information technology
departments reporting directly to Executive, and Executive shall have the
authority, duties and responsibilities associated with such position, subject to
the control and direction of the Chief Executive Officer of the Company and the
Board.
     (b) Performance of Duties.

  (i)   The Executive agrees to serve the Company faithfully and to the best of
his ability and to devote his full time, attention and efforts to the business
and affairs of the Company during his employment by the Company.     (ii)   The
Executive will not render or perform services for any other corporation, firm,
entity or person which are inconsistent with the provisions of this Agreement.  
  (iii)   While he remains employed by the Company, the Executive may
participate in reasonable charitable activities and personal investment
activities so long as such activities do not conflict or interfere with the
performance of his obligations under this Agreement. Subject to the prior
approval of the Board, which will not be unreasonably withheld, Executive may
join and serve on the board of directors of one other company, provided that
such other company is not a competitor of the Company and such service would not
interfere with Executive’s obligations to the Company hereunder or involve or
potentially involve a conflict of interest, as determined by the Board.

     (c) The Executive’s Representations and Warranties. The Executive
represents and warrants to the Company that his entering into and performing
this Agreement will not constitute a breach of any employment, consulting,
non-competition or other agreement to which he is a

2



--------------------------------------------------------------------------------



 



party or any other obligation of the Executive. The Executive represents and
warrants to the Company that he has not been debarred under the Generic Drug
Enforcement Act of 1992 (Sections 306-308 of the Federal Food, Drug and Cosmetic
Act) nor has the Executive received notice of action or threat of action of
debarment. The Executive shall comply with the Company’s policies governing the
conduct of senior executives, including, without limitation, its Code of Conduct
and Corporate Values and its Employee Handbook, during the Term.
     4. Compensation.
     (a) Base Salary. The Company shall pay to the Executive, less applicable
deductions and withholdings, base salary (the “Base Salary”) at an annual rate
of Five Hundred Five Thousand Dollars ($505,000) per year, which Base Salary
shall be paid in accordance with the Company’s normal payroll procedures and
policies for its senior management. The compensation payable to the Executive
during each fiscal year of the Company beginning after the Effective Date shall
be established by the Board or the Compensation Committee thereof following an
annual performance review, but in no event shall the annual rate of Base Salary
for any successive year of the Term be less than the highest annual rate of Base
Salary in effect during the previous year of the Term.
     (b) Annual Bonus. The Executive shall be entitled to participate in the
Company’s bonus plan for management with respect to each fiscal year of the
Company ending during the Term (the “Bonus Plan”). Under the Bonus Plan, the
Executive shall be eligible to receive a performance-based cash bonus for each
fiscal year ending during the Term in an amount, and based on objective
individual and/or corporate objectives, targets and factors (and evaluation as
to the extent of achievement thereof), to be established and determined by the
Board in its discretion following consultation between the Chief Executive
Officer and the Executive prior to, or within sixty (60) days after the
commencement of, each fiscal year. Under the Bonus Plan for the Executive,
(i) the minimum cash bonus shall be zero (0), (ii) the target cash bonus shall
equal 60% of the Base Salary (the “Target Bonus”), and (iii) the maximum cash
bonus shall equal 120% of Base Salary.
     (c) Participation in Benefit Plans; Indemnification. While he is employed
by the Company, the Executive shall also be eligible to participate in any
incentive and employee benefit plans or programs which may be offered by the
Company to the extent that the Executive meets the requirements for each
individual plan and in all other plans in which Company executives participate.
The Company provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program, and, except as provided at
Section 10 hereof, the Executive’s participation in any such plan or program
shall be subject to the provisions, rules and regulations applicable thereto.
During the Executive’s employment with the Company, and thereafter, the Company
shall indemnify the Executive and hold him harmless from and against any claim,
liability and expense (including, without limitation, reasonable attorney fees)
made against or incurred by him in connection with his employment by the
Company, and cover him under a policy of directors and officers liability
insurance, in a manner and to the extent that is not less favorable to the
Executive as the indemnification protection and liability insurance coverage
that is afforded by the Company to any other senior officer or director.

3



--------------------------------------------------------------------------------



 



     (d) Expenses. The Company will pay or reimburse the Executive for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, subject to the Company’s normal
policies for expense verification.
     (e) Equity Grants. At the discretion of the Board (or its applicable
committee), the Executive shall be entitled to receive grants of stock options,
restricted stock, restricted stock units, and other equity awards or securities
of the Company, subject to the terms of the Company’s 2001 Incentive Stock Plan,
as amended, or such other equity compensation plans that may be adopted by the
Company from time to time, and any agreement thereunder (the “Stock Plan”).
Nothing contained herein shall be deemed to guarantee the Executive any
additional grants of options, restricted stock, restricted stock units, other
equity awards or securities of the Company.
     (f) Vacation. The Executive shall be entitled to vacations in accordance
with the policy of the Company with respect to its senior management, in effect
from time to time.
     (g) Tax and Financial Planning Services. During each year of the term of
this Agreement, Company agrees to reimburse Executive, up to $7,500 per fiscal
year, for the costs of all tax return preparation, including any United States,
state, or local returns, as well as for professional estate and financial
planning services, if any, with Executive choosing the tax and other
professionals who will provide such services. The Company will pay Executive’s
professional fees incurred to negotiate this Agreement in an amount not to
exceed $5,000.
     (h) Certain Legal Expenses. In the event of any legal proceedings,
including without limitation arbitration, between the Company and Executive with
respect to any dispute hereunder in which Executive prevails over the Company,
the Company shall pay Executive’s reasonable legal fees and expenses incurred in
connection with such proceedings.
     5. Noncompetition and Confidentiality Covenant.
     (a) Noncompetition. The “Noncompete Period” shall be the Term plus the one
(1) year period immediately following termination of the Executive’s employment
with the Company irrespective of the reason for, or circumstances surrounding,
such termination. In consideration for the compensation payable to the Executive
pursuant to this Agreement, during the Noncompete Period, the Executive will not
directly, or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, employee, consultant, representative or otherwise,
become, or be interested in or associated with any other person, corporation,
firm, partnership or entity, engaged to a significant degree in (x) developing,
manufacturing, marketing or selling pharmaceuticals directed at acute
lymphoblastic leukemia, invasive fungal infections, lymphomatous meningitis,
severe combined immunodeficiency, pharmaceuticals that are modified using
polyethylene glycol (i.e. pegylated compounds), pegylation, locked nucleic acid
compounds, pharmaceuticals targeted to the gene targets for which the Company
has developed or is developing an RNA antagonist, or mannose-binding lectin, or
(y) any specific technology or specific area of business in which the Company
becomes involved to a significant degree during the Term. For purposes of the
preceding sentence, to determine whether any entity is engaged in such
activities to a “significant degree”, comparison will be made to the

4



--------------------------------------------------------------------------------



 



Company’s operations at that time. In other words, an entity will be deemed to
be engaged in an activity to a significant degree if the number of employees
and/or amount of funds devoted by such entity to such activity would be material
to the Company’s operations at that time. The Executive is hereby prohibited
from ever using any of the Company’s proprietary information or trade secrets to
conduct any business, except for the Company’s business while the Executive is
employed by the Company as provided in Section 5(b) hereof. The provisions
contained in this Section 5(a) shall survive the termination of the Executive’s
employment pursuant to Section 9 hereof or otherwise. In the event the Executive
breaches any of the covenants set forth in this Section 5(a), the running of the
period of restriction set forth herein shall be tolled for the period during
which the breach exists and recommence upon the Executive’s compliance with the
terms of this Section 5(a).
     (b) Confidentiality.
     (i) The Executive acknowledges that, by reason of his employment by the
Company, he will have access to confidential information of the Company,
including, but not limited to, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
marketing, distribution and sales methods, sales and profit figures, customer
and vendor lists and relationships between the Company and dealers,
distributors, sales representatives, wholesalers, customers, suppliers and
others who have business dealings with them (collectively, “Confidential
Information”). The Executive acknowledges that such Confidential Information is
a valuable and unique asset of the Company and covenants that, both during and
after the Term, he will not disclose any Confidential Information to any person
or entity, nor use the Confidential Information for any purpose, except as his
duties as an employee of the Company may require, without the prior written
authorization of the Board. The obligation of confidentiality imposed by this
Section 5(b) shall not apply to Confidential Information that otherwise becomes
generally known to the public through no act of the Employee in breach of this
Agreement or any other party in violation of an existing confidentiality
agreement with the Company or which is required to be disclosed by a specific
order of a court or governmental agency.
     (ii) All Confidential Information, as well as any other records, designs,
patents, business plans, financial statements, manuals, memoranda, lists,
research and development plans and products, and other property delivered to or
compiled by the Executive for or on behalf of the Company or its vendors or
customers that pertain to the business of the Company shall be and remain the
property of the Company, and be subject at all times to its discretion and
control. Likewise, all Confidential Information, as well as any other formulae,
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company (and all copies thereof) that are collected by the Executive shall be
delivered promptly to the Company without request by it upon termination of the
Executive’s employment.

5



--------------------------------------------------------------------------------



 



     (c) Nonsolicitation of Employees. During the Noncompete Period, the
Executive shall not, directly or indirectly, personally or through others,
encourage to leave employment with the Company, solicit for employment, or
advise or recommend to any other person, firm, business, or entity that they
employ or solicit for employment, any employee of the Company or of any parent,
subsidiary, or affiliate of the Company.
     6. Ventures. If, during the term of his employment, the Executive is
engaged in or associated with the planning or implementing of any project,
program, venture or relationship involving the Company and a third party or
parties, all rights in such project, program, venture or relationship shall
belong to the Company. Except as approved by the Board, the Executive shall not
be entitled to any interest in such project, program, venture or relationship or
to any commission, finder’s fee or other compensation in connection therewith
other than the compensation to be paid to the Executive as provided in this
Agreement.
     7. Acknowledgment. The Executive agrees that the covenants and agreements
contained in Section 5 hereof are material to this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the Company’s
interests, properties and business; that irreparable loss and damage will be
suffered by the Company should the Executive breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
the other and remaining provisions of this Agreement; that the unenforceability
or breach of any such covenants or agreement shall not affect the validity or
enforceability of any other such covenant or agreement or any other provision of
this Agreement; and that, in addition to other remedies available to it, the
Company shall be entitled to both temporary and permanent injunctions and any
other rights or remedies it may have, at law or in equity, to end or prevent a
breach or contemplated breach by the Executive of any such covenants or
agreements.
     (a) Geographic Extent of the Executive’s Obligations Concerning Section 5.
The restrictions contained in Section 5 are limited to the United States. Given
the nature of the Company’s business, the restrictions contained in Section 5
cannot be limited to any particular geographic region within the United States.
Therefore, the obligations of the Executive under Section 5 shall apply to any
geographic area in which the Company (i) has engaged in business during the
period of the Executive’s employment with the Company or (ii) has otherwise
established during the period of the Executive’s employment with the Company its
goodwill, business reputation or any customer or vendor relations.
     (b) Limitation of Covenant. Ownership by the Executive, as a passive
investment, of less than five percent (5%) of the outstanding shares of capital
stock or equity of any corporation or other entity that is publicly traded shall
not constitute a breach of Section 5.
     (c) Blue Pencil Doctrine. If the duration or geographical extent of, or
business activities covered by, Section 5 are in excess of what is valid and
enforceable under applicable law, then such provision shall be construed to
cover only that duration, geographical extent or activities that are valid and
enforceable. The Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement be given the construction
which

6



--------------------------------------------------------------------------------



 



renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.
     (d) Disclosure. The Executive shall disclose to any prospective employer,
prior to accepting or continuing employment, the existence of Section 5 of this
Agreement and shall provide such prospective employer with a copy of Section 5
of this Agreement. The obligation imposed by this subsection 7(d) shall
terminate one year after the termination of the Executive’s employment with the
Company.
     8. Intellectual Property and Related Matters.
     (a) Disclosure and Assignment. The Executive will promptly disclose in
writing to the Company complete information concerning each and every product,
invention, discovery, practice, process or method, whether patentable or not,
made, developed, perfected, devised, conceived or first reduced to practice by
the Executive, either solely or in collaboration with others, during the Term,
or within six months thereafter, whether or not during regular working hours,
relating either directly or indirectly to the business, products, practices or
techniques of the Company (“Developments”). The Executive hereby acknowledges
that any and all of the Developments are the property of the Company and hereby
assigns and agrees to assign to the Company any and all of the Executive’s
right, title and interest in and to any and all of the Developments. At the
request of the Company, the Executive will confer with the Company and its
representatives for the purpose of disclosing all Developments to the Company,
as the Company shall reasonably request during the period ending three (3) years
after the end of the Term.
     (b) Limitation on Section 8(a). The provisions of Section 8(a) shall not
apply to any Development meeting the following conditions:
          (i) such Development was developed entirely on the Executive’s own
time;
          (ii) such Development was made without the use of any Company
equipment, supplies, facility or trade secret or customer information;
          (iii) such Development does not relate (A) directly to the business of
the Company or (B) to the Company’s actual or demonstrably anticipated research
or product or customer development; and
          (iv) such Development does not result from any work performed by the
Executive for the Company.
     (c) Assistance of the Executive. Upon request and without further
compensation therefor, but at no expense to the Executive, the Executive will do
all lawful acts, including but not limited to, the execution of papers and
lawful oaths and the giving of testimony, that in the opinion of the Company,
may be necessary or desirable in enforcing the Company’s intellectual property
and trade secret rights, and for perfecting, affirming and recording the
Company’s complete ownership and title thereto.

7



--------------------------------------------------------------------------------



 



     (d) Records. The Executive will keep complete, accurate and authentic
accounts, notes, data and records of the Developments in the manner and form
requested by the Company. Such accounts, notes, data and records shall be the
property of the Company, and, upon the earlier of the Company’s request or the
conclusion of his employment, the Executive will promptly surrender same to the
Company.
     (e) Copyrightable Material. All right, title and interest in all
copyrightable material that the Executive shall conceive or originate, either
individually or jointly with others, and which arise out of the performance of
his duties under this Agreement or otherwise as an employee of the Company, will
be the property of the Company and are by this Agreement assigned to the Company
along with ownership of any and all copyrights in the copyrightable material.
Upon request and without further compensation therefor, but at no expense to the
Executive, the Executive shall execute all papers and perform all other acts
necessary to assist the Company to obtain and register copyrights on such
materials in any and all countries. Where applicable, works of authorship
created by the Executive for the Company in performing his responsibilities
under this Agreement shall be considered “works made for hire,” as defined in
the U.S. Copyright Act.
     (f) Know-How and Trade Secrets. All know-how and trade secret information
conceived or originated by the Executive that arises out of the performance of
his obligations or responsibilities under this Agreement or any related material
or information shall be the property of the Company, and all rights therein are
by this Agreement assigned to the Company.
     9. Termination of Employment.
     (a) Grounds for Termination. The Executive’s employment pursuant to this
Agreement shall terminate prior to the expiration of the Term in the event that
at any time:
     (i) the Executive dies,
     (ii) the Executive becomes disabled (as defined below), so that he cannot
perform the essential functions of his position with or without reasonable
accommodation,
     (iii) the Board elects to terminate the Executive’s employment for “Cause”
and notifies the Executive in writing of such election,
     (iv) the Board elects to terminate the Executive’s employment without
“Cause” and notifies the Executive in writing of such election, or
     (v) the Executive elects to terminate his employment, without Good Reason
and without liability, and notifies the Board in writing of such election.
     If the Executive’s employment is terminated pursuant to clause (i), (ii) or
(iii) of this Section 9(a), such termination shall be effective immediately. If
the Executive’s employment is terminated pursuant to subsection (iv) of this
Section 9(a), such termination shall be effective 30

8



--------------------------------------------------------------------------------



 



days after receipt of the notice of termination, and if pursuant to subsection
(v) of this Section 9(a), such termination shall be effective 15 days after
receipt of such notice.
     (b) “Cause” Defined. “Cause” shall mean (i) the willful engaging by the
Executive in illegal conduct or gross misconduct that is demonstrably and
materially injurious to the Company, (ii) the Executive’s willful refusal to
perform his duties hereunder (other than any such failure resulting from illness
or incapacity) which refusal is demonstrably and materially injurious to the
Company, but only after the Executive has first received written notice of such
alleged refusal, and such refusal shall have continued for fifteen (15) days
after such notice without cure by the Executive, or (iii) the Executive’s
material breach of his obligations under this Agreement which breach is
demonstrably and materially injurious to the Company, but only after the
Executive has first received written notice of such alleged breach and has
failed to cure such breach within fifteen (15) days after such notice; provided,
however, that if the breach is not one that can be reasonably cured, then the
foregoing requirement in this clause (iii) for notice and opportunity to cure
shall not apply. For purposes of this Section 9(b), no act or failure to act on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until the Company delivers to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the Board (not including the Executive, if he is then on the Board)
at a meeting of the Board called and held for such purpose (after reasonable
notice to the Executive and an opportunity for the Executive, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive engaged in conduct set forth above and specifying
the particulars thereof in reasonable detail.
     (c) Termination by the Executive for Good Reason. The Executive’s
employment pursuant to this Agreement may be terminated by the Executive prior
to the expiration of the Term in the event the Executive has “Good Reason” to
terminate his employment, which shall mean the following:
     (i) Any material adverse change in the Executive’s status or position,
including, without limitation, any material diminution in the Executive’s
position, duties, responsibilities or authority or the assignment to the
Executive of any duties or responsibilities that are inconsistent with the
Executive’s status or position as of the Effective Date, excluding a reduction
or elimination of status, position, duties, responsibilities or authority with
respect to the human resources or information technology functions; or
     (ii) A reduction in the Executive’s annual Base Salary as the same may be
increased from time to time or failure to pay same; or
     (iii) A reduction in the Target Bonus which could be paid to the Executive
under the Bonus Plan below 60% of the Executive’s Base Salary or a failure to
pay when due any bonus earned for a completed performance period in accordance
with the applicable bonus plan (“Earned Bonus”), provided however, that the
Company’s failure to

9



--------------------------------------------------------------------------------



 



actually award any bonus to the Executive, or the Company’s actually awarding a
bonus to the Executive which is less than the Target Bonus in each case in
accordance with the applicable bonus plan, shall not constitute Good Reason; or
     (iv) The breach by the Company of any of its material obligations under
this Agreement; or
     (v) The relocation of the Company’s principal executive offices to a
location that increases the Executive’s commuting distance by more than
thirty-five (35) miles or the Company requiring the Executive to be based
anywhere other than the Company’s principal executive offices, except for
required travel substantially consistent with the Executive’s business
obligations; or
     (vi) The Company provides the Executive a notice of non-renewal of the Term
under Section 2(b) hereof.
     Prior to the Executive being permitted to terminate his employment for Good
Reason, the Company shall have sixty (60) days to cure any such alleged breach,
assignment, reduction or requirement, after the Executive provides the Company
written notice of the actions or omissions constituting such breach, assignment,
reduction or requirement.
     (d) “Change of Control” Defined. Change of Control means the following:
     (i) “Board Change” which, for purposes of this Agreement, shall have
occurred if, over any twenty-four month period, a majority of the seats (other
than vacant seats) on the Company’s Board were to be occupied by individuals who
were neither (A) nominated by at least one-half (1/2) of the directors then in
office (but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person (as defined herein) other than the Board)
nor (B) appointed by directors so nominated, or
     (ii) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of a majority of the then
outstanding voting securities of the Company (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (A) any acquisition by the Company, or (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(C) any public offering or private placement by the Company of its voting
securities; or
     (iii) a consolidation of the Company with another entity or a merger of the
Company with another entity in which neither the Company nor a corporation that,
prior

10



--------------------------------------------------------------------------------



 



     to the merger or consolidation, was a subsidiary of the Company, shall be
the surviving entity; or
     (iv) a merger or consolidation of the Company following which either the
Company or a corporation that, prior to the merger or consolidation, was a
subsidiary of the Company, shall be the surviving entity, but a majority of the
Outstanding Company Voting Securities is then owned by a Person or Persons who
were not “beneficial owners” of a majority of the Outstanding Company Voting
Securities immediately prior to such merger or consolidation; or
     (v) a voluntary or involuntary liquidation of the Company; or
     (vi) a sale or disposition by the Company of at least 80% of its assets in
a single transaction or a series of transactions (other than a sale or
disposition of assets to a subsidiary of the Company in a transaction not
involving a Change of Control or a change in control of such subsidiary).
     Transactions in which the Executive is part of the acquiring group do not
constitute a Change of Control.
     (e) “Disabled” Defined. As used in this Agreement, the term “disabled”
means any mental or physical condition that renders the Executive unable to
perform the essential functions of his position, with or without reasonable
accommodation, for a period in excess of 180 days.
     (f) Surrender of Records and Property. Upon termination of his employment
with the Company, the Executive shall deliver promptly to the Company all
records, manuals, books, lists, blank forms, documents, letters, memoranda,
notes, notebooks, reports, data, tables, calculations or copies thereof that
relate in any way to the business, products, practices or techniques of the
Company, and all other property, trade secrets and confidential information of
the Company, including, but not limited to, all documents that in whole or in
part contain any trade secrets or confidential information of the Company, which
in any of these cases are in his possession or under his control.
     10. Effect of Termination.
     (a) Termination Without Cause or for Good Reason or Upon the Company’s
Notice of Non-Renewal.
     In the event the Company terminates the Executive’s employment as the
Company’s Executive Vice President of Finance and Chief Financial Officer
without Cause pursuant to Section 9(a)(iv) hereof, the Executive terminates his
employment for Good Reason pursuant to Section 9(c) hereof, or the Company fails
to renew the Term upon the expiration thereof under Section 2(a) or the Company
provides a notice of non-renewal under Section 2 hereof, then

11



--------------------------------------------------------------------------------



 



     (i) the Executive shall receive a lump sum cash payment within ten
(10) days after the date of termination of employment in an amount equal to one
(1) year of his annual Base Salary at the time of such termination;
     (ii) the Executive shall receive a lump sum cash payment within ten
(10) days after the date of termination of employment in an amount equal to the
Target Bonus (based on the Base Salary at the time of such termination) which
would have been payable for the fiscal year which commences immediately
following the date of termination;
     (iii) if the Executive, and any spouse and/or dependents (“Family Members”)
has medical and dental coverage on the date of such termination under a group
health plan sponsored by the Company, the Company will reimburse the Executive
for the total applicable premium cost for medical and dental coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C.
Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all applicable
regulations (referred to collectively as “COBRA”) for the Executive and his
Family Members for a period of up to eighteen (18) months commencing on the date
of such termination; provided, that the Company shall have no obligation to
reimburse the Executive for the premium cost of COBRA coverage as of the date
the Executive and his Family Members become eligible to obtain comparable
benefits from a subsequent employer;
     (iv) the Executive shall receive a lump sum cash payment within ten
(10) days after the date of termination of employment in an amount equal to
(“Accrued Obligations”): (1) any unpaid Base Salary through the date of
termination, (2) any unpaid Earned Bonus for a performance period ending prior
to the date of termination, (3) accrued and unpaid vacation and (4) incurred and
unreimbursed business expenses;
     (v) the Executive shall receive a lump sum cash payment within ten
(10) days after the date of termination of employment in an amount equal to a
pro rata amount of the Target Bonus (based on the Base Salary at the time of
such termination) for the fiscal year during which termination occurs;
     (vi) all options granted to the Executive pursuant to Section 4(e) of the
Original Agreement and pursuant to the June 2005 Amendment that have not vested
at the time of such termination shall vest immediately upon termination;
     (vii) all options granted to the Executive pursuant to Section 4(e) of the
Original Agreement and pursuant to the June 2005 Amendment that have vested or
become vested at the time or as a result of such termination will remain
exercisable until their expiration dates;
     (viii) all shares of restricted stock granted to the Executive pursuant to
Section 4(f) of the Original Agreement that have not vested at the time of such
termination shall vest immediately upon such termination; and

12



--------------------------------------------------------------------------------



 



     (ix) the Executive shall continue to be entitled to any deferred
compensation and other unpaid amounts and benefits earned and vested prior to or
as a result of the Executive’s termination.
     (b) Termination For Cause. In the event the Company terminates the
Executive’s employment as the Company’s Executive Vice President of Finance and
Chief Financial Officer for Cause pursuant to Section 9(a)(iii) hereof, (i) the
Executive shall be entitled to receive payment of his Accrued Obligations,
(ii) the Executive shall continue to be entitled to any deferred compensation
and other unpaid amounts and benefits earned and vested prior to the Executive’s
termination, (iii) all options to acquire shares in the Company held by the
Executive which have vested prior to the date of the Executive’s termination of
employment shall remain exercisable after such termination in accordance with
the terms of the relevant plans and granting instruments, (iv) all options
granted to the Executive that have not vested prior to the date of the
Executive’s termination of employment will terminate as of the date of such
termination and will be of no further force and effect; and (v) all shares of
restricted stock awarded to the Executive that have not vested prior to the date
of the Executive’s termination of employment shall be forfeited.
     (c) Death. In the event the Executive’s employment with the Company is
terminated as a result of the Executive’s death, (i) the Executive’s estate or
the Executive’s duly designated beneficiaries shall be entitled to payment of
his Accrued Obligations; (ii) the Executive’s estate or the Executive’s duly
designated beneficiaries shall be entitled to a pro rata amount of the Target
Bonus (based on the Base Salary at the time of death) for the fiscal year in
which he dies; (iii) all options to acquire shares in the Company held by the
Executive which have not vested at the time of the Executive’s death will
continue to vest in accordance with their terms and shall remain exercisable
(together with any options which had previously vested), until the earlier of
(A) one year from the date of death and (B) the end of the remaining exercise
term of such options; (iv) all shares of restricted stock awarded to the
Executive shall fully vest; and (v) the Executive’s estate or the Executive’s
duly designated beneficiaries shall continue to be entitled to any deferred
compensation and other unpaid amounts and benefits earned and vested prior to
the Executive’s death. If the Executive’s Family Members have medical and dental
coverage on the date of such termination under a group health plan sponsored by
the Company, the Company will reimburse such Family Members for the total
applicable premium cost for medical and dental coverage under COBRA for such
Family Members for a period of up to twenty-four (24) months commencing on the
date of such termination; provided the Company shall have no obligation to
reimburse such Family Members for the premium cost of COBRA coverage as of the
date they become eligible to obtain comparable benefits from another employer.
     (d) Disability. Upon termination of the Executive’s employment as the
Company’s Executive Vice President of Finance and Chief Financial Officer on
account of the Executive’s disability pursuant to Section 9(a)(ii) hereof,
(i) the Executive shall be entitled to payment of his Base Salary through the
commencement of long term disability payments to the Executive under any plan
provided or paid for by the Company and other Accrued Obligations, (ii) the
Executive shall be entitled to a pro rata amount of the Target Bonus (based on
the Base Salary at the time of such termination) for the fiscal year in which
his employment is terminated, (iii) the Executive shall be entitled to all
compensation and benefits to which the Executive is entitled pursuant to

13



--------------------------------------------------------------------------------



 



the Company’s disability policies in effect as of the date of the Executive’s
termination, (iv) all options to acquire shares of the Company held by the
Executive which have not vested at the date of termination of employment will
continue to vest in accordance with their terms, and shall remain exercisable
(together with any options which had previously vested), until the earlier of
(A) one year from the date of such termination of the Executive’s employment and
(B) the end of the remaining exercise term of such options, (v) all shares of
restricted stock awarded to the Executive shall fully vest; and (vi) the
Executive shall continue to be entitled to any deferred compensation and other
unpaid amounts and benefits earned and vested prior to the Executive’s
termination. If the Executive and his Family Members have medical and dental
coverage on the date of such termination under a group health plan sponsored by
the Company, the Company will reimburse the Executive for the total applicable
premium cost for medical and dental coverage under COBRA for the Executive and
his Family Members for a period of up to eighteen (18) months commencing on the
date of such termination; provided the Company shall have no obligation to
reimburse the Executive and his Family Members for the premium cost of COBRA
coverage as of the date they become eligible to obtain comparable benefits from
another employer.
     (e) Voluntary Resignation Without Good Reason or upon the Executive’s
Notice of Non-Renewal. In the event the Executive voluntarily terminates his
employment with the Company without Good Reason, or the Executive’s employment
terminates following the Executive having provided the Company with a notice of
non-renewal of the Term under Section 2 hereof, (i) the Executive shall be
entitled to receive payment of his Accrued Obligations, (ii) the Executive shall
continue to be entitled to any deferred compensation and other unpaid amounts
and benefits earned and vested prior to the Executive’s termination, (iii) all
options to acquire shares of the Company held by the Executive which have vested
prior to the date of such termination shall remain exercisable after such
termination in accordance with the terms of the relevant plans and granting
instruments, (iv) all options to acquire shares of the Company held by the
Executive which have not vested prior to the date of such termination will
terminate as of the date of such termination and will be of no further force and
effect, and (v) all shares of restricted stock awarded to the Executive that
have not vested prior to the date of the Executive’s termination of employment
shall be forfeited.
     (f) Termination Without Cause or For Good Reason In Connection With A
Change in Control. In the event the Company terminates Executive’s employment as
the Company’s Executive Vice President of Finance and Chief Financial Officer
without Cause pursuant to Section 9(a)(iv) hereof or Executive terminates such
employment for Good Reason pursuant to Section 9(c) hereof within the period
which commences ninety (90) days before and ends one (1) year following a Change
in Control, in lieu of the provisions of Section 10(a) or 10(e) above,
     (i) Executive shall receive a lump sum cash payment within ten (10) days
after the date of termination of employment in an amount equal to his Accrued
Obligations plus an amount equal to the pro rated portion of the Target Bonus
(based on the Base Salary at the time of such termination) which would have been
payable to Executive for the fiscal year during which such termination occurs;

14



--------------------------------------------------------------------------------



 



     (ii) Executive shall receive a lump sum cash payment within ten (10) days
after the date of termination in an amount equal to two (2) times the sum of the
following: (1) his Base Salary at the time of such termination and (2) the
Target Bonus (based on the Base Salary at the time of such termination) for the
fiscal year in which such termination occurs;
          (iii) if Executive and his Family Members have medical and dental
coverage on the date of such termination under a group health plan sponsored by
the Company, the Company will continue such health plan coverage for Executive
and his Family Members for a period of thirty six (36) months commencing on the
date of such termination, at a cost to Executive equal to the monthly premium
rate he would have paid had he been actively employed during such period;
provided, (x) such continuation coverage shall be coterminous with Executive’s
entitlement to COBRA continuation coverage, (y) the Company shall have no
obligation to reimburse Executive for the premium cost of such health plan
continuation coverage as of the date Executive and his Family Members become
eligible to obtain comparable benefits from a subsequent employer;
     (iv) Executive shall continue to be entitled to any deferred compensation
and other unpaid amounts and benefits earned and vested prior to Executive’s
termination.
     (g) Except as otherwise specifically provided under Section 10, all
payments made to the Executive under any of the subsections of this Section 10
that are based upon the Executive’s salary or bonus shall be made at times and
in a manner that is in accordance with the Company’s standard payroll practices
for senior management.
     (h) Notwithstanding anything else herein to the contrary, the Executive
shall not be entitled to realize or receive any termination related benefits
provided for in this Section 10, including, without limitation, all
post-termination payments and the acceleration of option or restricted stock or
restricted stock unit vesting schedules unless the Executive shall have executed
and delivered to the Company a full release (reasonably satisfactory to the
Company’s counsel) of all claims against the Company and its affiliates,
successors and assigns.
     (i) In the event the Executive becomes entitled to payments and/or the
accelerated vesting of options and/or restricted stock hereunder or any other
payments, benefits or distributions (or combination thereof) under this
Agreement or otherwise, the entitlement of any of which is contingent upon a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company pursuant to Section 280G
of the Internal Revenue Code (“Code”), the Company shall cause its independent
auditors promptly to review, at the Company’s expense, the applicability of
Section 4999 of the Code to such payments, vesting, benefits and/or
distributions. If such auditors shall determine that any payment, benefit or
distribution (or combination thereof) of any type by the Company to Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional cash payment (a “Gross Up

15



--------------------------------------------------------------------------------



 



Payment”) within 30 days of such determination equal to an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross Up Payment, Executive would retain an amount of the Gross Up Payment equal
to the Excise Tax imposed upon the Total Payments. For purposes of the foregoing
determination, Executive’s tax rate shall be deemed to be the highest statutory
marginal state and Federal tax rate (on a combined basis) (including his share
of F.I.C.A. and Medicare taxes) then in effect. If no determination by the
Company’s auditors is made prior to the time a tax return reflecting the Total
Payments is required to be filed by Executive, Executive will be entitled to
receive a Gross Up Payment calculated on the basis of the Total Payments
reported by Executive in such tax return, within 30 days of the filing of such
tax return. In all events, if any tax authority determines that a greater Excise
Tax should be imposed upon the Total Payments than is determined by the
Company’s independent auditors or reflected in Executive’s tax return pursuant
to this Section 10(f), the Executive shall be entitled to receive the full Gross
Up Payment calculated on the basis of the amount of Excise Tax determined to be
payable by such tax authority from the Company within 30 days of such
determination. The Gross Up Payment shall be made no later than Executive’s
taxable year next following the year in which Executive remits the relevant
taxes.
     (j) If and when during the Term, the Company shall adopt (or amend) a
severance plan generally applicable to its executive officers (other than the
Chief Executive Officer), which provides for payments and benefits upon certain
events of termination of employment in connection with a change in control of
the Company at levels that are greater than those provided herein under Section
10(f) or 10(i) (or provide in connection with a change in control of the
Company, for lump sum or otherwise more accelerated payments than those provided
for under Section 10(f)), then promptly following adoption (or amendment) of
such a plan, the Company and Executive agree to negotiate in good faith an
amendment to the provisions of Sections 10(f) or 10(i) to provide Executive with
comparable payments and benefits upon certain events of termination or otherwise
in connection with a change of control of the Company to those provided to other
senior executive officers covered by such plan with the same line of reporting
to the Chief Executive Officer as Executive. Notwithstanding the foregoing, it
is understood that the Company may enter into individual contractual
arrangements with other executives for benefits, and nothing herein shall
require the Company to provide the same benefits or level of benefits to the
Executive.
     11. Effect of Change of Control. In the event of a Change of Control, in
addition to any other consequences provided for in this Agreement:
     (a) all shares of restricted stock and restricted stock units awarded to
the Executive shall fully vest immediately prior to the Change of Control; and
     (b) all options to acquire shares of common stock of the Company held by
the Executive shall become fully vested immediately prior to the effective date
of the Change of Control.
     The Executive shall have a reasonable opportunity to exercise all or any
portion of such options prior to the effective date of the Change of Control,
and any options not exercised prior to the effective date of the Change of
Control shall terminate as of the effective date of the

16



--------------------------------------------------------------------------------



 



Change of Control and will be of no further force or effect. To the extent that
this Section 11 is inconsistent with the provisions of the relevant plan and
granting instruments under which such options were issued, the Company and the
Executive agree that such inconsistent provisions are hereby superseded and the
provisions of this Section 11 shall govern.
     12. Miscellaneous.
     (a) Entire Agreement. This Agreement (including the exhibits, schedules and
other documents referred to herein) contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations, written or oral, relating
to the subject matter hereof.
     (b) Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.
     (c) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.
     (d) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (e), successors and
assigns. The Company will require its successors to expressly assume its
obligations under this Agreement.
     (e) Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable
(including by operation of law) by either party without the prior written
consent of the other party to this Agreement, except that the Company may,
without the consent of the Executive, assign its rights and obligations under
this Agreement to any corporation, firm or other business entity with or into
which the Company may merge or consolidate, or to which the Company may sell or
transfer all or substantially all of its assets, or of which 50% or more of the
equity investment and of the voting control is owned, directly or indirectly,
by, or is under common ownership with, the Company. After any such assignment by
the Company, and provided that such assignment arises by operation of law or
involves an express written assumption by the assignee, the Company shall be
immediately released and discharged from all further liability hereunder and
such assignee shall thereafter be deemed to be the Company for the purposes of
all provisions of this Agreement.
     (f) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company in exercising any right hereunder
shall operate as a waiver of such right. No waiver, express or implied, by the

17



--------------------------------------------------------------------------------



 



Company of any right or any breach by the Executive shall constitute a waiver of
any other right or breach by the Executive.
     (g) Notices. All notices, consents, requests, instructions, approvals or
other communications provided for herein shall be in writing and delivered by
personal delivery, overnight courier, mail, electronic facsimile or e-mail
addressed to the receiving party at the address set forth herein. All such
communications shall be effective when received.
Address for the Executive:
Mr. Craig Tooman
c/o: Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, NJ 08807
Address for the Company:
Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, New Jersey 08807
Attn: Legal Department
Any party may change the address set forth above by notice to each other party
given as provided herein.
     (h) Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
     (i) Governing Law. All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
the internal laws of the State of New Jersey, without giving effect to any
choice of law provisions thereof.
     (j) Resolution of Certain Claims — Injunctive Relief. The Executive
acknowledges that it would be difficult to fully compensate the Company for
damages resulting from any breach by him of the provisions of this Agreement.
Accordingly, the Executive agrees that, in addition to, but not to the exclusion
of any other available remedy, the Company shall have the right to enforce the
provisions of Sections 5 through 8 or 9(f) by applying for and obtaining
temporary and permanent restraining orders or injunctions from a court of
competent jurisdiction without the necessity of filing a bond therefor, and
without the necessity of proving actual damages, and the Company shall be
entitled to recover from the Executive its reasonable attorneys’ fees and costs
in enforcing the provisions of Sections 5 through 8 or 9(f).
     (k) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.

18



--------------------------------------------------------------------------------



 



     (l) Withholding Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
     (m) Survival. The provisions of Section 4(c), 4(i) and Section 10 shall
survive the termination of the Executive’s employment and the termination of
this Agreement.
     (n) Counterparts. This agreement may be executed in separate counterparts,
all of which taken together shall constitute one and the same agreement.
     (o) Section 409A. It is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be a deferral of compensation within the meaning of Section 409A of the Code
shall be paid and provided in a manner, and at such time and in such form, as
complies with the applicable requirements of Section 409A of the Code to avoid
the unfavorable tax consequences provided therein for non compliance. In
connection with effecting such compliance with Section 409A of the Code, the
following shall apply:
          (i) Notwithstanding any other provision of this Agreement, to the
extent any amount payable under this Agreement would cause Executive to be
liable for the additional tax imposed by Section 409A of the Code, the Agreement
shall be amended in such manner as may be necessary to comply, or to evidence or
further evidence required compliance, with Section 409A of the Code; provided,
no such amendment shall be effective without Executive’s consent to the extent
reducing the economic value of the Agreement to Executive (as determined on a
pre-tax basis).
          (ii) Neither Executive nor the Company shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any manner which would not be in compliance with Section 409A of the Code
(including any transition or grandfather rules thereunder).
          (iii) If at the time of any separation from service (within the
meaning of Treasury Regulation Section 2.409A-1(m)) Executive is a specified
employee (within the meaning of Treasury Regulation Section 1.409A-1(i)), to the
minimum extent required to satisfy Section 409A(a)(2)(B)(i) of the Code and
regulations thereunder, any payment or provision of benefits to Executive in
connection with his separation from service that would otherwise be paid or
provided prior to the date that is six (6) months following such separation from
service shall be postponed and paid in a lump sum on the first business day
following the date that is six months after Executive’s separation from service
(the “409A Deferral Period”), and the remaining payments due to be made in
installments or periodically after 409A Deferral Period shall be made as
otherwise scheduled. In the event benefits are required to be so postponed, any
such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company
promptly after the 409A Deferral Period ends, and the balance of the benefits
shall be provided as otherwise scheduled.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused to be
executed by a duly authorized representative, this Amended and Restated
Employment Agreement as of the Effective Date.

          ENZON PHARMACEUTICALS, INC.    
 
       
By:
Name:
Title:
  /s/ Jeffrey H. Buchalter
 
Jeffrey H. Buchalter
Chairman, President and Chief Executive Officer    

            THE EXECUTIVE
      /s/ Craig A. Tooman       Craig A. Tooman           

20